                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA,                 )
                                           )
                      Plaintiff,           )
                                           )
               v.                          )                 1:18-CV-497
                                           )
 HASSIE DEMOND NOWLIN, also                )
 known as Demond Nowlin, Hassie            )
 Demond Knowlin, Demond Knowlin,           )
 and Brilliant Knowlin, MARVIN L.          )
 FLYTHE, KRISTYN D. BAILEY,                )
 THE 1416 VINE TRUST, and THE              )
 AMERIDREAM TEAM 1, LLC,                   )
                                           )
                      Defendants.          )

                                       ORDER

       This matter is before the Court on motions by the plaintiff United States of

America for default judgment against defendants Marvin L. Flythe, The 1416 Vine Trust,

and The Ameridream Team 1, LLC, and for summary judgment against defendants

Hassie Demond Nowlin and Kristyn D. Bailey. The record shows that Mr. Flythe, Vine

Trust, and Ameridream have failed to appear and contest the allegations after being duly

served and that there are no genuine disputes of material fact as to Mr. Nowlin and Ms.

Bailey. The motions will be granted.

       Mr. Nowlin and Mr. Flythe owe money to the United States from restitution

judgments entered in criminal cases in which each pled guilty. Mr. Nowlin pled guilty to

obstructing and impeding the due administration of the internal revenue laws by engaging

in a tax fraud scheme from 2008 to 2017, as well as to aiding and assisting in the




      Case 1:18-cv-00497-CCE-JEP Document 23 Filed 01/15/19 Page 1 of 5
preparation of false tax returns and committing bankruptcy fraud. See Plea Agreement

and Factual Basis, United States v. Nowlin, No. 1:17-CR-251, Doc. 11 at ¶¶ 2–3

(M.D.N.C. Aug. 8, 2017), Doc. 10 at ¶¶ 6–24 (Aug. 3, 2017), Minute Entry 08/15/2017.

He was ordered to pay $188,001.89 in restitution. Judgment, Nowlin, No. 1:17-CR-251,

Doc. 20 at 6 (Dec. 4, 2017). Mr. Flythe pled guilty to aiding and assisting in the

preparation and presentation of false tax returns. See Plea Agreement, United States v.

Flythe, 1:16-CR-218-1, Doc. 2 at ¶¶ 1–2 (M.D.N.C. July 22, 2016), Minute Entry

08/03/2016. He was ordered to pay $105,128.04 in restitution. See Judgment, Flythe,

No. 1:16-CR-218, Doc. 16 at 6 (Dec. 7, 2016).

       In the complaint, the Government alleges that Mr. Nowlin and Mr. Flythe

fraudulently transferred property to illegitimate shell entities by executing a series of

deeds to prevent the United States from collecting moneys owed, and that these transfers

have prevented the Government from collecting the restitution judgments entered against

them. See Doc. 1 at ¶¶ 7–8, 30–31, 43. The Government has presented evidence that Mr.

Nowlin and Mr. Flythe acquired property located at the street address of 701 S. O’Henry

Blvd., Greensboro, NC, 27401, by special warranty deed dated July 2, 2012, Doc. 1-7,

and recorded on July 17, 2012, in Book R7370, Pages 1314–1315. Doc. 20-2 at ¶ 7.

       Thereafter, Mr. Nowlin and Mr. Flythe transferred the property to the following

parties on the following dates without any consideration and with the actual intent to

hinder, delay, or defraud a creditor, specifically the United States: (i) to The Ameridream

Team 1, LLC, by special warranty deed signed September 10, 2012, Doc. 1-6, and

recorded September 12, 2012, in Book R7390, Pages 2943–2944, Doc. 20-2 at ¶ 8; (ii)

                                                2



      Case 1:18-cv-00497-CCE-JEP Document 23 Filed 01/15/19 Page 2 of 5
from The Ameridream Team 1, LLC, to 1416 Vine Trust and its trustee Positive Energy

Holdings LLC by special warranty deed dated October 27, 2014, Doc. 1-5, and recorded

October 27, 2014, in Book R7645, Pages 827–829, Doc. 20-2 at ¶ 9; and (iii) from

Hassie-Demond Knowlin “c/o” 1416 Vine Trust to Kristyn D. Bailey by special warranty

deed signed November 20, 2017, Doc. 1-4, and recorded on November 22, 2017, in Book

R7997, Pages 2465–2466. Doc. 20-2 at ¶ 10. The Government also seeks to quiet title

for this same property against 1416 Vine Trust and Ms. Bailey. Doc. 1 at ¶¶ 52–58.

       Neither Mr. Flythe nor defendants The 1416 Vine Trust and The Ameridream

Team 1, LLC, have appeared in or defended this action. The Government has provided

proof of sufficient service on Mr. Flythe by certified mail, see Doc. 8, on The 1416 Vine

Trust by certified mail after service on the registered agent failed, see Doc. 13, and on

The Ameridream Team 1, LLC, by certified mail to the North Carolina Secretary of

State, see Doc. 11, all in compliance with Rule 4 of the Federal Rules of Civil Procedure.

Mr. Nowlin and Ms. Bailey have both responded to the Complaint with general denials of

its allegations, see Docs. 5, 6, but have not otherwise submitted any evidence in response

to the Government’s motion for summary judgment.

       The undisputed facts show that the various transfers of the property at 701 S.

O’Henry Blvd. were all fraudulent and are subject to being voided as fraudulent

conveyances under both federal and North Carolina law. 28 U.S.C. § 3304(b); N.C. Gen.

Stat. § 39-23.4. Mr. Nowlin and Mr. Flythe did not receive a reasonably equivalent value

in exchange for these transfers while they were engaged or about to be engaged in a

business or a transaction for which their remaining assets were unreasonably small in

                                               3



      Case 1:18-cv-00497-CCE-JEP Document 23 Filed 01/15/19 Page 3 of 5
relation to the business or transaction or while they intended to incur, or believed or

reasonably should have believed that they would incur, debts beyond their ability to pay

as they became due. See Doc. 1 at ¶ 41 (as to Flythe);1 Doc. 20-2 at ¶¶ 12–13; Doc. 20-4

at 5, 11 (Bailey disc.); Doc. 20-5 at 26, 29 (Bailey dep.). As a result of these transfers,

Mr. Nowlin and Mr. Flythe became insolvent. See Doc. 1 at ¶ 42 (as to Flythe); Doc. 20-

2 at ¶ 14 (Jones decl.); Doc. 20-4 at 5 (Bailey disc.). After the transfers, Mr. Nowlin

retained control of the properties. See Doc. 1 at ¶ 42 (as to Flythe); Doc. 20-2 at ¶ 12

(Jones decl.); Doc. 20-5 at 22 (Bailey dep.). These transfers impaired and continue to

impair the rights of the United States in that Mr. Nowlin and Mr. Flythe are now

insolvent and have no money or property out of which their restitution debts can be

satisfied. See Doc. 1 at ¶ 42 (as to Flythe); Doc. 20-2 at ¶ 14 (Jones decl.).

       While neither Mr. Nowlin nor Ms. Bailey responded to the summary judgment

motion, each filed an answer challenging the standing of the United States to obtain the

relief sought. See Docs. 5, 6. Under the case-or-controversy requirement of Article III, a

plaintiff must have standing for a district court to assume subject matter jurisdiction over

his claims. See Sprint Commc’ns. Co. v. APCC Servs., Inc., 554 U.S. 269, 273 (2008).

To the extent Mr. Nowlin and Ms. Bailey challenge the Court’s subject matter

jurisdiction, this contention is without merit. The undisputed evidence establishes that a

money judgment for restitution has been entered in favor of the United States and against



   1
     As Mr. Flythe, The 1416 Vine Trust, and The Ameridream Team 1, LLC, have not denied
any allegations in the Complaint, these allegations are deemed admitted as to all facts other than
those relating to the amount of damages. See Fed. R. Civ. Proc. 8(b)(6).
                                                  4



       Case 1:18-cv-00497-CCE-JEP Document 23 Filed 01/15/19 Page 4 of 5
Mr. Nowlin and that Mr. Nowlin has not paid the money he owes. Thus, the United

States has suffered a concrete and particularized injury as the creditor to Mr. Nowlin, this

injury was caused by the defendants’ conduct, and the Court may redress this injury by

granting the relief sought. See id.

       For the foregoing reasons, it is ORDERED that:

       1. The plaintiff’s motion for default judgment as to defendants Marvin L. Flythe,

          The 1416 Vine Trust, and the Ameridream Team 1, LLC, Doc. 17, is

          GRANTED.

       2. The plaintiff’s motion for summary judgment, Doc. 19, as to defendants Hassie

          Demond Nowlin and Kristyn D. Bailey is GRANTED.

       3. Judgment will be entered concomitantly herewith

      This the 15th day of January, 2019.




                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE




                                               5



      Case 1:18-cv-00497-CCE-JEP Document 23 Filed 01/15/19 Page 5 of 5
